217 F.2d 648
104 U.S.P.Q. 39
DARSYN LABORATORIES, Inc., Appellant,v.LENOX LABORATORIES, Inc., Gamma Chemical Corp., IrvingBiber, Benjamin Pecherer, John Robson, J. RobertFisher, Louis L. Zempliner and William Gerlach.
No. 11377.
United States Court of Appeals, Third Circuit.
Argued Dec. 9, 1954.Decided Dec. 23, 1954.

Appeal from the United States District Court for the District of New Jersey; William F. Smith, Judge.
Harry C. Bierman, New York City, for appellant.
Max Mehler, Newark, N.J., for Irving Biber.
Jerome J. Heyman, Plainfield, N.J.  (Roger T. McLean, New York City, George F. Hetfield, Plainfield, N.J., on the brief), for Gamma Chemical Corp., J. Robert Fisher and John Robson, for Lenox Laboratories, Benjamin Pecherer and William Gerlach.
Before MARIS, McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
This is an appeal by the plaintiff from a judgment of the district court dismissing its complaint in a suit involving alleged patent infringement and unfair competition in using the plaintiff's trade secrets.  The issues in the case are thoroughly discussed and correctly decided in the opinion filed by Judge Smith, 120 F.Supp. 42, to which we need add nothing.  For the reasons therein set out the judgment of the district court will be affirmed.